2019 IL App (4th) 180219

                                         NO. 4-18-0219                                 FILED
                                                                                    April 2, 2019
                                IN THE APPELLATE COURT                              Carla Bender
                                                                                4th District Appellate
                                         OF ILLINOIS                                  Court, IL

                                     FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,                        )     Appeal from the
     Plaintiff-Appellant,                                   )     Circuit Court of
     v.                                                     )     Jersey County
JOHN R. BRANDT JR.,                                         )     No. 15CF49
     Defendant-Appellee.                                    )
                                                            )     Honorable
                                                            )     Eric S. Pistorius,
                                                            )     Judge Presiding.


               JUSTICE KNECHT delivered the judgment of the court, with opinion.
               Justices Steigmann and DeArmond concurred in the judgment and opinion.

                                           OPINION

¶1             The State charged defendant, John R. Brandt Jr., with unlawful possession with

intent to deliver a controlled substance and unlawful possession with intent to deliver cannabis.

Defendant filed a motion seeking to suppress evidence obtained from the execution of a search

warrant on his home, arguing probable cause did not exist for the issuance of the warrant. After a

hearing, the Jersey County circuit court granted defendant’s motion. The State appeals, arguing

the court’s decision was in error. We reverse and remand for further proceedings.

¶2                                     I. BACKGROUND

¶3                                     A. Search Warrant

¶4             On April 2, 2015, Inspector Mike Ringhausen, an officer with the South Central

Illinois Drug Task Force (Task Force), filed an affidavit and complaint seeking a warrant to
search defendant’s home and to seize any items related to the unlawful possession or production

of cannabis. The affidavit and complaint relied, in part, on the fact an officer detected the odor of

cannabis during a “knock and talk” at defendant’s home. Judge Pistorius issued the requested

search warrant, which was executed that same day.

¶5                                        B. Information

¶6             On April 6, 2015, the State charged defendant by information with unlawful

possession with intent to deliver a controlled substance (720 ILCS 570/401(a)(2)(B) (West 2014)

(a substance containing cocaine)) and unlawful possession with intent to deliver cannabis (720

ILCS 550/5(d) (West 2014)).

¶7                C. Motion to Quash Search Warrant and to Suppress Evidence

¶8             In April 2016, defendant filed a “Motion to Quash Search Warrant and To

Suppress Evidence.” Defendant requested, citing section 114-12 of the Code of Criminal

Procedure of 1963 (725 ILCS 5/114-12 (West 2014) (allowing for a pretrial motion “to Suppress

Evidence Illegally Seized”)), the trial court to “quash the search warrant issued on April 2,

2015[,] and to suppress any and all evidence obtained from the execution of said search

warrant.” In support, defendant argued, in part, the alleged detection of the odor of cannabis

outside his home should not have been considered when reviewing the complaint for a search

warrant, as it was detected during an unlawful search of the curtilage of his home and, without

that evidence, probable cause to support the search warrant was lacking.

¶9                                    D. Suppression Hearing

¶ 10           Over a two-day period in August and November 2017, the trial court held a

hearing on defendant’s motion to quash the search warrant and suppress evidence. The court


                                                -2-
heard testimony from Inspector Ringhausen and Master Sergeant Karen Gordon, another officer

with the Task Force, and was presented with several photographs of defendant’s home and its

surroundings. The following is gleaned from the evidence presented.

¶ 11           On March 4, 2015, Inspector Ringhausen received a phone call from an

anonymous person who indicated defendant was in possession of drugs and selling them from his

home. Inspector Ringhausen testified he previously received similar information.

¶ 12           On April 2, 2015, Inspector Ringhausen decided to conduct a “knock and talk” at

defendant’s home in hopes of obtaining defendant’s consent to search the home. Inspector

Ringhausen, Sergeant Gordon, and Special Agent Shawn King drove to defendant’s home to

conduct the “knock and talk.” The three officers drove in separate vehicles.

¶ 13           Defendant’s two-story home was located along a narrow gravel road in rural

Jersey County. Sergeant Gordon described the road as a “single road, so if someone was coming

at you in a different direction someone would have to get off to the side.” Defendant’s home was

situated parallel to the road. A driveway in the front of the home ran perpendicular to the road.

The side of the home facing the road had one window on the first floor, which was located more

towards the rear of the home. The window was to the kitchen. The area between the side of the

home and the road was covered with gravel similar to the gravel on the road. The space appeared

to be slightly wider than the width of a vehicle.

¶ 14           Inspector Ringhausen testified all three officers arrived at defendant’s residence at

the same time. Inspector Ringhausen drove the lead vehicle, with Agent King and Sergeant

Gordon following behind. At the time of their arrival, defendant and his daughter were outside

the home and near the front driveway. Inspector Ringhausen parked his vehicle by the driveway.


                                                -3-
Sergeant Gordon testified Agent King parked his vehicle “either to the right or behind” Inspector

Ringhausen’s vehicle. Sergeant Gordon testified she “continued straight forward,” drove around

Inspector Ringhausen’s vehicle, and then parked in the graveled area between the road and the

side of the home. Sergeant Gordon testified she parked in that location because it had the “same

type of gravel” as the road and she did not “want to park on the grass.” Inspector Ringhausen

described the location where Sergeant Gordon parked her vehicle as “inadvertent” and a

“coincidence.” After parking, the driver side of Sergeant Gordon’s vehicle was within several

feet of the kitchen window, which was open and had a fan blowing outwards.

¶ 15           Inspector Ringhausen exited his vehicle and spoke with defendant outside the

home. Inspector Ringhausen recommended defendant send his daughter to her grandfather’s

home, which was nearby. Defendant did so. Inspector Ringhausen explained the reason why he

and the other officers were present. Defendant informed Inspector Ringhausen he wanted to lock

the front door of his home, as he had dogs inside and was concerned for the officers’ safety.

Inspector Ringhausen allowed defendant to do so. Inspector Ringhausen requested defendant’s

driver’s license, which defendant provided.

¶ 16           Sergeant Gordon testified she detected “[t]he smell of fresh cannabis” upon

exiting her vehicle. Inspector Ringhausen testified Sergeant Gordon walked up during his

conversation with defendant and asked defendant, “ ‘[W]hy would there be an odor of cannabis

coming from within the residence?’ ” Sergeant Gordon testified she advised Inspector

Ringhausen she detected the odor of fresh cannabis coming from the home.

¶ 17           Inspector Ringhausen requested defendant’s consent to search the home.

Defendant declined to give his consent and then left.


                                               -4-
¶ 18           Officers secured the property, and Inspector Ringhausen left to apply for a

warrant to search the home. Inspector Ringhausen secured a search warrant. The execution of

that warrant resulted, in part, in the discovery of a sandwich bag containing approximately nine

grams of cannabis in a cabinet above the kitchen window. Inspector Ringhausen and Sergeant

Gordon did not recall whether the cannabis was sealed in the sandwich bag.

¶ 19                            E. Written Post-Hearing Argument

¶ 20           Defendant filed a written post-hearing argument in support of his motion to quash

the search warrant and suppress evidence. Defendant maintained, in part, the alleged detection of

the odor of cannabis outside his home should not have been considered when reviewing the

complaint for a search warrant, as it was detected during an unlawful search of the curtilage of

his home and, without that evidence, probable cause to support the search warrant was lacking.

Defendant specifically asserted an unlawful search occurred when Sergeant Gordon made a

“deliberate and calculated effort to surveil the interior of the residence and to obtain information

about the contents of the residence under the guise of an innocent ‘knock and talk’ encounter.” In

support of this assertion, defendant noted as follows: (1) “[t]here was no reason for the officers

to approach the residence itself as the intended target of the ‘knock and talk’ encounter was not

in the residence at the time the officers arrived,” (2) “[t]here was no need to park next to the

window of the residence as there was plenty of space to park away from the residence,” and

(3) “[Sergeant] Gordon stepped off the public thoroughfare and entered into the area

immediately adjacent to the residence with neither consent nor warrant with the intent to gather

evidence.”

¶ 21           In response to this argument, the State asserted, in part, no evidence or testimony


                                               -5-
suggested Sergeant Gordon’s approach to the residence was anything other than coincidental. In

fact, the State noted Sergeant Gordon thoroughly explained her reasoning for parking next to

defendant’s home, which the State suggested was reasonable under the circumstances. The State

contended the officers arrived at defendant’s home for the lawful purpose of conducting a

“knock and talk” and entered only on to those portions of the property that appeared open to the

public. The State analogized the area where Sergeant Gordon parked her vehicle with a

driveway, noting its location to the road, the similarity of the gravel to the road, and the absence

of any distinguishing characteristics between that area and the road.

¶ 22           In reply, defendant argued the area directly outside his kitchen window was

“private property, not accessible to the public” and the officers had no valid reason to be in that

area when he was a distance from the home and other parking spots were available. Defendant

maintained Sergeant Gordon “intentionally parked near the window in order to intrude into [his]

constitutionally-protected space.” Defendant also suggested the situation presented was similar

to the situations presented in Florida v. Jardines, 569 U.S. 1 (2013), and People v. Burns, 2016

IL 118973, 50 N.E.3d 610, as “the presence of multiple officers standing directly outside of a

kitchen window” was beyond what a private citizen might expect from a consensual encounter.

¶ 23                                     F. Written Order

¶ 24           On February 12, 2018, the trial court entered a written order granting defendant’s

motion to quash the search warrant and suppress evidence. In relevant part, the court ruled as

follows:

               “[V]alidity and parameters of the [‘]knock and talk[’] were

               outlined by the Appellate Court for the Fourth District. Essentially,


                                               -6-
officers are permitted to walk to a front door, as are neighbors,

solicitors[,] and peddlers without a warrant, knock and speak to the

occupants. Further, *** the officer may go beyond the front door

and go to the back door if no one answers or there is otherwise a

legitimate reason for doing so.

       The reason for this narrow view of the [‘]knock and talk[’]

is that not only is an individual’s home protected by the [f]ourth

[a]mendment, but under Illinois law, ‘[t]he curtilage, that is, the

land immediately surrounding and associated with the home, has

been considered part of the home itself for fourth amendment

purposes.’ People v. McNeal[,] 175 Ill.[ ]2d 335,[ ]344[, 677

N.E.2d 841, 846] (1997). Thus, ‘[t]he government cannot search a

home and its curtilage absent a warrant or some exception to the

warrant requirement.’ People v. Pitman, 211 Ill. 2d 502, 518[, 813

N.E.2d 93, 104] (2004); see also People v. Accardi, 284 Ill. App.

3d 31, 34[, 671 N.E.2d 373, 375] (1996).

       In this case, the officers arrived believing that the defendant

possessed and was selling illegal drugs and their intent was to

conduct a [‘]knock and talk.[’] However, when they arrived the

defendant was outside his home. With photographs presented into

evidence showing multiple places to park, [Sergeant] Gordon

‘inadvertently’ parked the driver’s side of her vehicle next to an


                                  -7-
               open window with a fan blowing out. In this court’s view, this

               constitutes an intrusion into the curtilage of defendant’s home.

               Placing a trained drug task force officer near an open window of a

               home when the possession and sale of cannabis is suspected is, in

               this court’s view, akin to bringing a drug dog on a person’s front

               porch[ ] ([Jardines, 569 U.S. 1]) or on a third floor landing outside

               [a] defendant’s apartment door within a locked apartment

               building[ ] (Burns, [2016 IL 118973]).

                       As such, this court finds that the intrusion into the curtilage

               of the defendant’s home, namely the open window, under these

               circumstances was unlawful and cannot be used to support the

               [s]earch [w]arrant. The court further finds that without this

               evidence the facts remaining are insufficient to support a search.

               Therefore, said [s]earch [w]arrant is quashed and the evidence

               gained therefrom is hereby suppressed.”

¶ 25                                 G. Motion to Reconsider

¶ 26           On February 26, 2018, the State filed a motion to reconsider the trial court’s order

granting defendant’s motion to quash the search warrant and suppress evidence. The State argued

“existing case law justified [the] officers’ presence on the property as well as the[ir] location on

the property to conduct a ‘knock and talk.’[ ]”

¶ 27                           H. Ruling on Motion to Reconsider

¶ 28           Following a March 2018 hearing, the trial court denied the State’s motion to


                                                  -8-
reconsider. In the oral pronouncement of its decision, the court stated, in part, as follows:

               “In the [m]otion the State argues that the court failed to consider

               that the existing case law justifies the officer’s presence on the

               property, as well as, the location on the property [to] conduct[ ] [a

               ‘knock and talk’]. The court understands the State’s argument and

               believes, yes they have a right to be present, but I think the case

               authority that the court has read and is familiar with now, suggests

               that they had a right to be on the property. They had a right to

               proceed to the front door as a salesman, a mailman, a neighbor

               would do and in this set of particular facts they took a more

               circuitous route that just happened to take them by an open

               window with a fan and I felt that that.. that route, when looking at

               the case authority involved, was inappropriate and improper and

               therefore ruled in the manner that it did. So therefore, while the

               court understands and appreciates the State’s argument in this

               regard[,] [t]he court’s [going to] deny the [m]otion to [r]econsider.

               Thank you.”

¶ 29           This appeal followed.

¶ 30                                      II. ANALYSIS

¶ 31           At issue is the correctness of the trial court’s order granting defendant’s motion to

suppress. The court granted defendant’s motion based on its determination Sergeant Gordon

detected the odor of cannabis during an unlawful intrusion into the curtilage of defendant’s home


                                                -9-
and, without that evidence, probable cause to support the search warrant was lacking. The State

asserts this determination was in error, as the evidence showed Sergeant Gordon parked at

defendant’s home for the lawful purpose of conducting a “knock and talk” and then plainly

detected the odor of cannabis upon exiting her vehicle, which she parked in the most appropriate

place under the totality of the circumstances. Defendant disagrees, contending Sergeant

Gordon’s decision to park her vehicle in a nonpublic area next to an open window with a fan

blowing out when he was standing in his front yard was an improper intrusion into the curtilage

of his home.

¶ 32           When reviewing a ruling on a motion to suppress evidence, we are presented with

mixed questions of fact and law. People v. Manzo, 2018 IL 122761, ¶ 25. We will give deference

to the trial court’s findings of fact and will reverse those findings only if they are against the

manifest weight of the evidence. Id. Where the factual findings are accepted, we will conduct a

de novo review of whether suppression is warranted under those facts. Id.

¶ 33           The fourth amendment to the United States Constitution, made applicable to state

officials through the fourteenth amendment to the United States Constitution, guarantees the

“right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures,” and subject to few exceptions, it requires officers to obtain

a warrant before searching a home. U.S. Const., amend. IV; Kyllo v. United States, 533 U.S. 27,

31 (2001). This protection extends to the home’s curtilage—the area “immediately surrounding

and associated with the home.” Oliver v. United States, 466 U.S. 170, 180 (1984). Relevant to

this appeal, a “search” occurs “when the government engages in an unlicensed physical intrusion




                                              - 10 -
of a constitutionally protected area in order to obtain information.” United States v. Gutierrez,

760 F.3d 750, 753-54 (7th Cir. 2014) (citing Jardines, 569 U.S. at 5-6).

¶ 34           The Supreme Court has recognized a police officer may lawfully “approach a

home and knock” without a warrant. Jardines, 569 U.S. at 8. The Court found such an intrusion

to be lawful given the implicit license any private citizen has to do the same. Id. This procedure

has been referred to as a “knock and talk.” See Carroll v. Carman, 574 U.S. ___, ___, 135 S. Ct.

348, 350-52 (2014); People v. Kofron, 2014 IL App (5th) 130335, ¶ 24, 16 N.E.3d 371; People v.

Woodrome, 2013 IL App (4th) 130142, ¶ 23, 996 N.E.2d 1143; People v. Redman, 386 Ill. App.

3d 409, 418, 900 N.E.2d 1146, 1155 (2008). “The purpose of a ‘knock and talk’ is not to create a

show of force, nor to make demands on occupants, nor to raid a residence. Instead, the purpose

*** is to make investigatory inquiry or, if officers reasonably suspect criminal activity, to gain

the occupants’ consent to search.” United States v. Gomez-Moreno, 479 F.3d 350, 355 (5th Cir.

2007), overruled on other grounds by Kentucky v. King, 563 U.S. 452 (2011). A “knock and

talk,” when performed within its proper scope, is not a search for fourth amendment purposes.

¶ 35           The Supreme Court has stated complying with the terms of the traditional

invitation to approach a home and knock “does not require fine-grained legal knowledge; it is

generally managed without incident by the Nation’s Girl Scouts and trick-or-treaters.” Jardines,

569 U.S. at 8. When reviewing a police officer’s actions during a “knock and talk,” our courts

have focused the reasonableness of the officer’s actions given the totality of the circumstances

presented. See Woodrome, 2013 IL App (4th) 130142, ¶¶ 23-28; Redman, 386 Ill. App. 3d at

418-20; Kofron, 2014 IL App (5th) 130335, ¶¶ 24-27. We have specifically considered whether




                                              - 11 -
the manner in which an officer approached a home to conduct a “knock and talk” constituted

“reasonable police actions.” Woodrome, 2013 IL App (4th) 130142, ¶ 27.

¶ 36           In this case, the trial court found the officers approached defendant’s home for the

lawful purpose of conducting a consensual “knock and talk.” The court concluded, however, the

manner in which Sergeant Gordon approached the home effectively transformed the lawful

“knock and talk” into an unlawful search. The trial court reached this conclusion based on the

following: (1) “when [the officers] arrived[,] the defendant was outside his home”; (2) “[w]ith

photographs presented into evidence showing multiple places to park, [Sergeant] Gordon

‘inadvertently’ parked the driver’s side of her vehicle next to an open window with a fan blowing

out”; (3) “[p]lacing a trained drug task force officer near an open window of a home when the

possession and sale of cannabis is suspected is, in this court’s view, akin to bringing a drug dog

on a person’s front porch[ ] ([Jardines, 569 U.S. 1]) or on a third floor landing outside [a]

defendant’s apartment door within a locked apartment building[ ] (Burns, [2016 IL 118973])”;

and (4) “[Sergeant Gordon] took a more circuitous route that just happened to take [her] by an

open window with a fan.”

¶ 37           Initially, we outright reject the trial court’s suggestion that placing a trained drug

task force officer near an open window of a home when the possession and sale of cannabis is

suspected is “akin” to bringing a drug dog on a person’s front porch or on a third-floor landing

outside an apartment door within a locked apartment building. As the State argues, a police

officer is not a special instrument designed to sense what a human being cannot, like a narcotics

K-9. See Jardines, 569 U.S. at 9 (“To find a visitor knocking on the door is routine (even if

sometimes unwelcome); to spot that same visitor exploring the front path with a metal detector,


                                               - 12 -
or marching his bloodhound into the garden before saying hello and asking permission, would

inspire most of us to—well, call the police.”).

¶ 38           Turning to the officers’ actions, the evidence showed defendant was outside his

home and near the driveway when the officers arrived in their vehicles. At that point, the officers

no longer had a reasonable basis to approach defendant’s home to conduct a “knock.” The

officers could, however, approach defendant to conduct a “talk.” In order to do so, the officers

needed to park and exit their vehicles.

¶ 39           After Inspector Ringhausen parked his vehicle by the driveway and Agent King

parked his vehicle “either to the right or behind” Inspector Ringhausen’s vehicle, Sergeant

Gordon “continued straight forward,” drove around Inspector Ringhausen’s vehicle, and then

parked in the graveled area between the road and the side of the home. Sergeant Gordon testified

she parked in that area because it had the “same type of gravel” as the road and she did not “want

to park on the grass.” Inspector Ringhausen described the area where Sergeant Gordon parked

her vehicle as “inadvertent” and a “coincidence.” The area is immediately adjacent to the “single

road” and is covered with gravel similar to the gravel on the road. There are no distinguishing

features between the area where Sergeant Gordon parked her vehicle and the road. As the State

argued before the trial court, the area appears for all intents and purposes to be a driveway—a

location where any visitor could reasonably be expected to park. The fact that there may have

been other locations to park does not negate the reasonableness of Sergeant Gordon’s actions.

Sergeant Gordon was in a place where she had a lawful right to be.

¶ 40           Upon exiting her vehicle, Sergeant Gordon detected the odor of “fresh cannabis.”

When an officer enters into the curtilage of a home for the lawful purpose of conducting a


                                                  - 13 -
“knock and talk” and his or her movements are restricted to places visitors could be expect to go,

a search does not occur when that officer observes what is in plain view or detects what is in

plain smell. Redman, 386 Ill. App. 3d at 419; see also United States v. Hatfield, 333 F.3d 1189,

1194 (10th Cir. 2003) (“[W]hen the police come on to private property to conduct an

investigation *** and restrict their movements to places visitors could be expected to go ([e.g.],

walkways, driveways, porches), observations made from such vantage points are not covered by

the Fourth Amendment.” (Internal quotation marks omitted.)). Because Sergeant Gordon plainly

detected the odor of cannabis in a place where she had a lawful right to be, no fourth amendment

violation occurred. The trial court erred in excluding this evidence when considering whether the

search warrant was supported by probable cause.

¶ 41           As a final matter, defendant suggests, as he did before the trial court, the amount

and location of the cannabis discovered casts doubt on the veracity of Sergeant Gordon’s

testimony indicating she could detect the odor of cannabis. The trial court addressed this

argument, finding:

               “Much time has been spent by counsel for this defendant ***

               arguing the impossibility of the officers detecting the odor of

               cannabis when such a small amount was found in the kitchen near

               the open window. This court found the testimony of the officers to

               be based upon significant experience in the area of identifying

               cannabis and credible in their presentation to the court.”

Defendant fails to point to any evidence to suggest the court’s finding is against the manifest

weight of the evidence. We decline to disturb the court’s credibility determination.


                                               - 14 -
¶ 42                         III. CONCLUSION

¶ 43   We reverse and remand for further proceedings.

¶ 44   Reversed and remanded.




                                    - 15 -